BETTS, District Judge.
The vessel and cargo in this case were neutral, owned by a British subject residing in Halifax, and were captured as prize on the 5th of February, 1862, within a few miles of Fernandina, in Florida, by the United States steamer Keystone State. The schooner was running directly for that port, with a cargo of salt for Inguana, in the West Indies. When the master found that his vessel was pursued by the public ship, he threw overboard some letters or papers, as did also another of the ship’s company, — the steward, or a passenger on board. The master and owner of the vessel and cargo knew, as did all the crew, that the ports of the Southern states were in a state of blockade. The vessel purported to be to Halifax; the vessel was kept purposely wide of the true course for that port, under the suggestion that she designed to speak a blockading vessel and inquire if the blockade was still maintained. It is manifest, on the papers taken with the schooner and the preparatory proofs, that the outward and return voyages were planned and set out on foot with intent to evade the blockade and run a cargo of salt into some port of the enemy. Wheat. Mar. Capt. c. 6; Halleck, Int. Law, c. 23. This is so palpable and irrefragable that no appearance or claim has been interposed in behalf of any claimant, but the proceedings have been suffered to go to a decree without contestation.
The interlocutory decree of condemnation having been regularly taken by default against the vessel and cargo, final judgment of condemnation and sale of the vessel and cargo is ordered accordingly.